Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 7, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156295                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 156295
                                                                    COA: 338747
                                                                    Lenawee CC: 16-017854-FH
  JOEL ANTHONY AGUILAR,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 17, 2017 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the sentence of the Lenawee Circuit Court, and
  we REMAND this case to the trial court for resentencing. The trial court erred by
  assigning 50 points to Offense Variable 11 (OV 11), MCL 777.41(1)(a), when the record
  does not support a finding that the five additional sexual penetrations, which occurred
  between the defendant and the victim over a two-month period, arose from the same
  sexual penetration that gave rise to the sentencing offense. See People v Johnson, 474
Mich. 96 (2006). That error resulted in the alteration of the defendant’s minimum
  sentencing guidelines range, thereby entitling him to resentencing. People v Francisco,
  474 Mich. 82 (2006). On resentencing, the trial court shall assign zero points to OV 11.
  In all other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 7, 2018
           a0228
                                                                               Clerk